— Order unanimously affirmed without costs. Memorandum: Plaintiff was injured on June 20, 1989 while making a delivery for his employer at the Solid Waste Disposal Authority in Syracuse. In May 1990, he moved for leave *1027to file a late notice of claim against defendants, asserting that he did not learn until more than 90 days after the incident that his injuries were permanent. He also asserted, in a conclusory fashion, that defendant Solid Waste Disposal Authority had actual knowledge of the dangerous condition of the walkway. All defendants denied that they had received timely actual knowledge of the incident. The court did not abuse its broad discretion in denying plaintiffs motion (see generally, Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256, 265-266). Plaintiff failed to establish that defendants had actual notice of the incident within 90 days or within a reasonable time thereafter (see, General Municipal Law § 50-e [5]; Washington v City of New York, 72 NY2d 881; cf., Swensen v City of New York, 126 AD2d 499, 500, lv denied 70 NY2d 602; Innes v County of Genesee, 99 AD2d 642, 643, affd 62 NY2d 779; Matter of Wemett v County of Onondaga, 64 AD2d 1025). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Late Notice of Claim.) Present — Denman, P. J., Callahan, Green, Pine and Balio, JJ.